IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :               No. 2453 Disciplinary Docket No. 3
                                :
                Petitioner      :               No. 182 DB 2017
                                :
           v.                   :               Attorney Registration No. 84132
                                :
JAMIE RAY-LEONETTI,             :               (Philadelphia)
                                :
                Respondent      :


                                         ORDER


PER CURIAM
      AND NOW, this 19th day of March, 2018, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Jamie Ray-Leonetti is

suspended on consent from the Bar of this Commonwealth for a period of one year and

one day. She shall comply with all the provisions of Pa.R.D.E. 217.

      Respondent shall pay the costs incurred by the Disciplinary Board in the

investigation and prosecution of this matter.